Robinson, J.,
delivered the opinion of the Court.
The liability of the husband for goods sold to the wife, upon his credit, and by his authority, or assent, either express or implied, cannot be questioned. In such cases, she becomes his agent, and the principles of law incident to that relation, necessarily attach.
If, however, the goods are sold to the wife, upon her credit solely, the husband will not be liable, although, the sale may have been made with his knowledge, and by his assent. . Story on Contracts, 103 ; Chitty on Contracts, 156; Bentley vs. Griffin, 3 Camp., 22. The liability of the hus*417band arising from the presumption on the part of the wife as agent, would, in such a case, be rebutted by the direct proof, showing that the goods were sold on her separate credit.
In this case, evidence was offered on the part of the appellee to prove that the sale was made to his wife, who was at the time a feme covert trader. Whether it was sufficient to establish the fact, was a question properly submitted to the jury.
The plaintiffs’ first prayer was clearly erroneous, because it assumed the liability of the appellee, if the jury should find that the goods were sold by his authority and assent, thus taking away entirely from their consideration the evidence which had been offered to prove that the sale was made, and the credit given solely to the wife. If they should so find — if the credit was given to the wife, there can be no reason why the husband should be held liable, because he may have authorized or assented to the sale. In such a case, the authority given to the wife was to purchase on her sole credit, and it was so understood by the creditor at the time of the sale.
The second prayer was also properly rejected. If the goods were sold to the defendant or his agent, his liability therefor could not be questioned, unless the claim was barred by the Statute of Limitations. The prayer, however, did not put this self-evident proposition fairly before the jury. On the contrary, it maintained the plaintiffs’ right to recover, if the jury should find that the goods were sold “ to the defendant or his agent, as set forth in the evidence.” How set forth ? The terms of sale — that is, whether it was made to the defendant, or to the wife, upon her separate credit, was the question at issue, and in regard to which the evidence, as set forth in the record, was conflicting. It was a question of fact for the jury, and the Court had no right to assume how, or in what manner, it was made.
*418(Decided 3d December, 1869.)
The third prayer was not offered until after the counsel for defendant had closed his argument before the jury, and therefore came too late. Under the rules of Court, no prayer could be offered at this stage of the trial, without the permission of the Court. This permission being refused, the prayer is not before us on this appeal.
The whole law governing and controlling the case was correctly stated in the defendant’s prayer granted by the Court.
It instructed the jury, “if they should find that the goods were sold to the wife of the defendant, upon her separate credit as a feme covert trader, and that the defendant never assumed to- pay for the same, the plaintiffs were not entitled to recover.” The question of fact as to whom the credit was given, was thus fairly submitted by this prayer to the jury. And the converse of this proposition, upon which the plaintiffs claimed to recover, namely, the liability of the husband, if the sale was made to him or his agent, was, by the defendant’s prayer, impliedly admitted.
Finding no error in the rulings below, the judgment will be affirmed.

Judgment affirmed.